Citation Nr: 1431324	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-24 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel









INTRODUCTION

The Veteran had active service from August 1954 to October 1957. The Veteran died in January 2009. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for the cause of the Veteran's death, one of the benefits considered DIC (Dependency and Indemnity Compensation). In November 2012, the Board remanded this case for additional development. Review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, the May 2013 and September 2013 VA opinions, and the Veteran's VA treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The certificate of death shows that the Veteran died in January 2009, and the immediate cause of death was listed as congestive heart failure, with underlying causes of death listed as COPD and cor pulmonale. The appellant seeks service connection for the cause of the Veteran's death on the basis that his COPD and cor pulmonale were caused by his in-service exposure to asbestos. In-service asbestos exposure has been conceded. There is no assertion that the Veteran's congestive heart failure, COPD, or cor pulmonale were incurred during service or are related to any other aspect of service, beyond that of his asbestos exposure.

There is no evidence of record describing the Veteran's pre-service or post-service exposure to asbestos. His VA treatment records dated in February 2001 indicate that he presented with some congestive heart failure, and an April 2001 notation indicates that such had resolved. He was diagnosed during VA treatment with COPD in December 2001 and with obstructive restrictive defect and cor pulmonale in November 2002. No asbestosis or pulmonary fibrosis was found. His private treatment records dated in April 2008 note a history of congestive heart failure, and note that he was hospitalized for congestive heart failure and COPD in June 2008. His November 2008 private treatment records indicate that he reported a long-time smoking history, greater than 50-pack years, with cessation several years prior. 

May 2013 and September 2013 VA opinions are of record. While the examiner rendered specific opinions as to the Veteran's congestive heart failure and COPD, and discussed some heart dysfunction; he did not discuss the Veteran's cor pulmonale. As noted, above, the appellant asserts that the Veteran's COPD and cor pulmonale are related to his in-service asbestos exposure. On remand, an adequate supplemental opinion is required. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the VA examiner who rendered the May 2013 and September 2013 opinions. If he is not available, forward the claims file to another VA examiner.

The examiner should be informed that the Veteran was aboard ships as a Yeoman, Airman Apprentice, Airman, and Seaman, as a member of the United States Navy from August 1954 to October 1957 and exposure to asbestos has been conceded; however, there is no lay or other evidence asserting that his exposure was beyond minimal. There is no evidence or assertion that he was involved in shipyard construction or maintenance or was directed to otherwise handle or maintain contact with asbestos. There is no evidence describing the Veteran's pre-service or post-service asbestos exposure.

(a) The examiner should opine as to whether it is as likely as not (at least a 50 percent probability) that the Veteran's cor pulmonale, noted on his death certificate as an underlying cause of his COPD and congestive heart failure, is related to his in-service asbestos exposure, considering latency and exposure factors, as well as his remote long-time smoking history greater than 50-pack years. 

(b) If so, the examiner should opine as to whether it is at least as likely as not that the Veteran's cor pulmonale found related to service caused or contributed substantially or materially to cause the Veteran's death.

The claims file should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on historical records and medical principles. If any requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why the opinion cannot be provided.

2. Then, readjudicate the appellant's claim. If the claim remains denied, the appellant and her representative should be issued a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

